Swing, J.
We are of the opinion that separate causes of action against several defendants are improperly joined in this petition, and a demurrer on the ground will be sustained to the petition.
During the argument it was said such a demurrer would be filed, and if the same has not been done it may be filed as of that date.
It is quite evident that there can be no joint action of this kind against these two defendants.
This holding makes it unnecessary to express any opinion upon the questions argued. Although it may be stated that this court, we think, fully passed on these questions in the cases decided at the last term of this court in Butler county.